Citation Nr: 1410524	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran had qualifying service to establish basic legal entitlement to VA nonservice-connected death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty in the Coast Guard (USCG) Merchant Marine from May 20, 1945, to August 15, 1945.  He died in September 1998; the appellant is his surviving spouse.

The appellant was scheduled to testify at a video conference hearing in February 2012, but did not appear.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for the cause of the Veteran's death addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had recognized active military service in the Merchant Marine from May 20, 1945, to August 15, 1945; a period less than 90 days.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 101, 1110, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.7, (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to VA nonservice-connected death pension benefits.  

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a veteran in certain circumstances.  In general, a surviving spouse of a veteran who had active service for 90 days or more during a period of war may be entitled to VA nonservice-connected death pension benefits.  38 U.S.C.A. § 1541 (West 2002). 

The term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the 'active military, naval, or air service' includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The Merchant Marines is not included in the statutory definition of Armed Forces.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity benefits, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certification of Release of Discharge from Active Duty) or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained therein is accurate.  38 C.F.R. § 3.203(a). 

The claim file contains a DD Form 214, Certificate of Release or Discharge from Active Duty that shows the Veteran served on active duty in the US Coast Guard-Merchant Marine service from May 20, 1945, to August 15, 1945.  The remarks section notes that the document was issued under the provisions of Public Law 95-202 (38 U.S.C. 106) and administratively establishes active duty for the purposes of VA benefits.

Under Public Law No. 95-202, § 40, 91 Stat. 1433, 1449-50 (1977), service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard U.S. Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941, to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs."  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998). 

Although the Veteran served during a period of war; the only certified Oceangoing service in the Merchant Marine during this period was from May 20, 1945, to August 15, 1945.  Therefore, the Veteran did not have the requisite 90 days of active military service needed to establish qualifying service for death pension purposes.  38 U.S.C.A. § 1521(j).  

VA has made reasonable efforts to obtain relevant service records and to verify the Veteran's dates of active military service.  The Veteran's service records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  All efforts to obtain them, and to verify any additional periods of active service, have been unsuccessful.  Requests sent to the NPRC in September 2009, November 2009, February 2010, and in September 2010 for service records and verification of the Veteran's service, yielded negative responses.  In November 2010, NPRC indicated further that it was also unable to locate any records pertaining to travel time for the Veteran.  

The appellant has submitted several documents in an attempt to show that the Veteran had more than 90 days of active military service.  

Of note is a US Coast Guard Certificate of Discharge.  This document shows July 24, 1945, as the Veteran's date of shipment aboard the Brandywine, and October 14, 1945, as the date of discharge.  While this document shows service extending beyond August 15, 1945, active military service for American Merchant Marines is limited to Oceangoing Service from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(15).  On this point, the regulation is dispositive.

The provisions of the Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368 provides that Merchant Mariners who served after August 15, 1945, are eligible for certain VA benefits allowed under Public Law 105-368 (i.e., burial and internment benefits).  See also M21-1MR, Part III, Subpart iii, Chapter 2, Section F, topic 36 (recognizing that Merchant Mariners served under the Army Transportation Service).  This does not include death pension benefits.

Also of note is a certificate of Release from Active Duty issued by the War Shipping Administration - Training Organization, US Maritime Service.  This document shows the Veteran had an enrollment date of November 27, 1944, and indicates that he was released from active duty on May 20, 1945.  The file also contains a Certificate of Fitness from the Selective Service System dated in November 1944.  

A Bureau of Marine Inspection and Navigation Certificate of Discharge shows a date of shipment of May 20, 1945, (L.V. Stanford) and a date of discharge of June 19, 1945.  A Certificate of Efficiency to Lifeboat Man was issued by the US Department of Commerce, Bureau of Marine Inspection and Navigation, in March 1945.  The file also contains a Certificate of Graduation from the US Maritime Service dated March 26, 1945; a USCG Merchant Seaman's Certificate of Identification dated in March 1945; and a March 1945 certificate from the US Department of Commerce, Bureau of Marine Inspection and Navigation, showing the Veteran was a 'qualified member of the engine department.'  

While these documents may reflect that the Veteran had additional service prior to May 20, 1945, and within the timeframe set forth in 38 C.F.R. § 3.7(x)(15), there is no indication that any of this service was 'Oceangoing Service.'  Therefore, the veteran did not establish 'active military service' for any of his service prior to May 20, 1945.  38 C.F.R. § 3.7(x)(15).  

Finally, the appellant argues that since the Veteran's service records are fire-related, she should be afforded the benefit of the doubt as to the Veteran's active military service dates.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The above analysis provides a thorough explanation of the Board's findings and conclusions.  The benefit-of-the-doubt rule is not applicable, however, as the claim for VA death pension must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426,430 (1994).


ORDER

The appeal to establish basic eligibility for nonservice-connected VA death pension benefits is denied.


REMAND

In an April 2010 decision, the RO denied the appellant's claim for entitlement to service connection for cause of the Veteran's death.  A timely notice of disagreement was received from the appellant with respect to this issue, but a statement of the case (SOC) was not issued.  Rather, the RO addressed this claim in a May 2011 supplemental statement of the case (SSOC).

An SSOC is "a document prepared ... to inform the appellant of any material changes in, or additions to, the information included in the [SOC] or any prior [SSOCs]."  38 C.F.R. § 19.31 (2013).  "In no case will a [SSOC] be used to announce decisions ... on issues not previously addressed in the [SOC] or to respond to a notice of disagreement on newly appealed issues that were not addressed in the [SOC]."  Id.  

As the appellant submitted a notice of disagreement regarding the claim for entitlement to service connection for the cause of the Veteran's death, the Board must remand for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the appellant with an SOC with regard to her claim for entitlement to service connection for the cause of the Veteran's death.  Should the benefit sought be denied, notify the appellant that, in order to perfect an appeal of the claim to the Board, she must timely file a substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


